DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 05/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,769,542 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 9, 10, 11, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al (US 20180202686) in view of Kedenburg, III (US 20180146217).
Regarding claim 1, Ahuja discloses a method comprising: 
receiving, by a computing system, a media content item from a computing device (¶35 set of the sensors 104 can include cameras that collect image data inside and outside of the venue); 
determining, based on image features of the media content item, that the media content item was generated inside an enclosed location (¶27 collect information regarding environments external and/or internal to a venue; ¶36 information regarding the respective zones and occupants therein can be collected);
determining a location of the computing device when the media content item was generated (¶41 Extrinsic or intrinsic information regarding an occupant can be collected from a variety of sources (e.g. GPS)); 
determining a venue associated with the location of the computing device (¶28 The context component 106 can for example obtain context information from many different sources e.g. GPS; ¶36 For example, a family enters the venue 200 and the context component 106 can determine that the family is attending a hockey game);
determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media content items (¶35 A set of the sensors 104 can include cameras that collect image data inside and outside of the venue. The pattern recognition component 126 can be employed to identify occupants, collect facial expression information that can be analyzed by the comfort model component 116) and temperature information (¶36 the floor that can include sensors 208 (e.g., weight, temperature, moisture, etc.)) for the venue or a similar venue type (¶35 the pattern recognition component 126 can facilitate determining venue conditions, e.g., temperature).
Ahuja fails to specifically teach generating creative functionality associated with the inside temperature; and providing the creative functionality to the computing device.
Kedenburg teaches generating creative functionality associated with the inside temperature (¶87 the video presentation system 112 receives noise data, motion data, temperature data, or other types of data and generates the animation based on one or a combination of the data captured by the multiple broadcasting client devices); and providing the creative functionality to the computing device (¶87 video presentation system 112 generates the animation).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of generating creative functionality associated with the inside temperature; and providing the creative functionality to the computing device from Kedenburg into the method as disclosed by Ahuja. The motivation for doing this is to provide enhanced video.

Regarding claim 2, the combination of Ahuja and Kedenburg teach the method of claim 1, wherein the creative functionality is presented to a user of the computing device to use to augment the media content item or generate a new media content item (Kedenburg ¶87-88  video presentation system 112 may update or otherwise modify the video enhancement overlay to include the second animation 504;  enables a user of the mobile client device 202 to generate a user event and associate the user event with a live video stream).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the creative functionality is presented to a user of the computing device to use to augment the media content item or generate a new media content item from Kedenburg into the method as disclosed by Ahuja. The motivation for doing this is to provide enhanced video.

Regarding claim 5, the combination of Ahuja and Kedenburg teach the method of claim 1, wherein determining the inside temperature associated with the venue is further based on a time of day (Ahuja ¶35 the pattern recognition component 126 can facilitate determining venue conditions, e.g., temperature, humidity levels, etc).

Regarding claim 8, the combination of Ahuja and Kedenburg teach the method of claim 1, wherein the creative functionality comprises a media overlay to augment the media content item or a creative tool to edit or alter the media content item (Kedenburg ¶87 the video presentation system 112 may update or otherwise modify the video enhancement overlay to include the second animation 504).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the creative functionality comprises a media overlay to augment the media content item or a creative tool to edit or alter the media content item from Kedenburg into the method as disclosed by Ahuja. The motivation for doing this is to provide enhanced video.

Regarding claim 9, the combination of Ahuja and Kedenburg teach method of claim 1, wherein the creative functionality comprises details about an activity, venue, application, or product related to the inside temperature (Ahuja ¶27 context information regarding activities of occupant(s) within the venue and/or operational information about the venue).

Regarding claim(s) 10-11, 14 and 17-18 (drawn to a system):               
The rejection/proposed combination of Ahuja and Kedenburg, explained in the rejection of method claim(s) 1-2, 5 and 8-9, anticipates/renders obvious the steps of the system of claim(s) 10-11, 14 and 17-18  because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-2, 5 and 8-9 is/are equally applicable to claim(s) 10-11, 14 and 17-18. See further Ahuja ¶48-49.

Regarding claim(s) 19-20 (drawn to a CRM):               
The rejection/proposed combination of Ahuja and Kedenburg, explained in the rejection of method claim(s) 1-2, anticipates/renders obvious the steps of the computer readable medium of claim(s) 19-20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-2 is/are equally applicable to claim(s) 19-20. See further Ahuja ¶48-49.
	
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahuja and Kedenburg as applied to claim 1 and 10 above, and further in view of Rolf et al (US 20090316671).
Regarding claim 3, the combination of Ahuja and Kedenburg teach the method of claim 1 wherein the media content item is a first media content item and the computing device is a first computing device (Ahuja ¶35 (¶35 set of the sensors 104 can include cameras that collect image data inside and outside of the venue), but fail to disclose, and the method further comprises: receiving a second media content item from a second computing device; determining, based on image features of the second media content item, that the second media content item was generated outside; determining at least one outside weather condition associated with a location of the second computing device; generating creative functionality associated with the at least one outside weather condition and location of the second computing device; and providing the creative functionality to the second computing device.
Rolf teaches the method further comprises: receiving a second media content item from a second computing device (¶114 the user may be shown potentially hundreds or even thousands of web cams of the outside of other user's homes); determining, based on image features of the second media content item, that the second media content item was generated outside (¶114 the user may be shown potentially hundreds or even thousands of web cams of the outside of other user's homes); determining at least one outside weather condition associated with a location of the second computing device (¶114 the average current temperature, high temperature, low temperatures, rain fall, humidity, and a radar overlay (with movement) may be displayed for the particular location); generating creative functionality associated with the at least one outside weather condition and location of the second computing device (Fig. 5e and ¶113-114  data from potentially thousands of users within that particular zip code is then aggregated, analyzed, and/or averaged to present a representation of the localized weather for the particular zip code); and providing the creative functionality to the second computing device (Fig. 5e and ¶113-114 information may be presented).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of receiving a second media content item from a second computing device; determining, based on image features of the second media content item, that the second media content item was generated outside; determining at least one outside weather condition associated with a location of the second computing device; generating creative functionality associated with the at least one outside weather condition and location of the second computing device; and providing the creative functionality to the second computing device from Rolf into the method as disclosed by the combination of Ahuja and Kedenburg. The motivation for doing this is to improve user interaction.

Regarding claim(s) 12 (drawn to a system):               
The rejection/proposed combination of Ahuja, Kedenburg, and Rolf, explained in the rejection of method claim(s) 3, anticipates/renders obvious the steps of the system of claim(s) 12 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 3 is/are equally applicable to claim(s) 12. See further Ahuja ¶48-49.
	
Claims 4, 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahuja and Kedenburg as applied to claim 1 and 10 above, and further in view of Wedig et al (US 20180293864).
Regarding claim 4, the combination of Ahuja and Kedenburg teach the method of claim 1, requesting venue information and inside temperature information associated with a media content item from a plurality of computing devices generating messages (Ahuja ¶34  the system 100 includes a pattern recognition component 126; sensors 104 can include cameras that collect image data inside and outside of the venue; the pattern recognition component 126 can facilitate determining venue conditions, e.g., temperature, humidity levels, etc.; ¶36 e.g. context component 106 can determine that the family is attending a hockey game).
The combination fails to teach storing the venue information in one or more databases and wherein determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media content items and temperature information for the venue or a similar venue type comprises accessing the one or more databases to determine a venue or similar venue type in the one or more databases and determining an average temperature for the venue or similar venue type.
Wedig teaches storing the venue information in one or more databases (¶147-148 a variety of reports for a variety of purposes may be generated by the server 310; store these reports such that the user may access the reports from the server on-demand); and wherein determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media content items and temperature information for the venue or a similar venue type comprises accessing the one or more databases to determine a venue or similar venue type in the one or more databases and determining an average temperature for the venue or similar venue type (¶151 The comfort overview report 705 may also provide temperature averages within specific areas within the building 105, in specific periods of time; see further Fig. 7B) .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of storing the venue information in one or more databases and wherein determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media content items and temperature information for the venue or a similar venue type comprises accessing the one or more databases to determine a venue or similar venue type in the one or more databases and determining an average temperature for the venue or similar venue type from Wedig into the method as disclosed by the combination of Ahuja and Kedenburg. The motivation for doing this is to improve monitoring or various conditions within a structure.

Regarding claim 6, the combination of Ahuja and Kedenburg teach the method of claim 1, but fails to teach wherein determining the inside temperature associated with the venue is based on an average of all temperature data for the venue or similar venue type or an average of temperature data for the venue or similar venue type for a time of day and time of year when the media content item was generated.
Wedig teaches wherein determining the inside temperature associated with the venue is based on an average of all temperature data for the venue or similar venue type or an average of temperature data for the venue or similar venue type for a time of day and time of year when the media content item was generated (¶151 The comfort overview report 705 may also provide temperature averages within specific areas within the building 105, in specific periods of time; see further Fig. 7B).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein determining the inside temperature associated with the venue is based on an average of all temperature data for the venue or similar venue type or an average of temperature data for the venue or similar venue type for a time of day and time of year when the media content item was generated from Wedig into the method as disclosed by the combination of Ahuja and Kedenburg. The motivation for doing this is to improve monitoring or various conditions within a structure.

Regarding claim(s) 13 and 15 (drawn to a system):               
The rejection/proposed combination of Ahuja, Kedenburg, and Wedig, explained in the rejection of method claim(s) 4 and 6, anticipates/renders obvious the steps of the system of claim(s) 13 and 15 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 4 and 6 is/are equally applicable to claim(s) 13 and 15. See further Ahuja ¶48-49.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, and similarly regarding claim 16, the prior art of record, alone or in combination, fails to teach at least receiving an indication that the creative functionality was utilized by the computing device or was not used by the computing device; storing the indication as validation data associated with the venue; and using the validation data to determine if the inside temperature determined for the venue was correct.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the prior art of record does not teach “determining, based on image features of the media content item, that the media content item was generated inside an enclosed location”, “determining a location of the computing device when the media content item was generated”, and “determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media content items”.
Regarding the above argument, the examiner respectfully disagrees. Ahuja teaches “determining, based on image features of the media content item, that the media content item was generated inside an enclosed location” in ¶27 collect information regarding environments external and/or internal to a venue and further in ¶36 information regarding the respective zones and occupants therein can be collected. That is, under the broadest reasonable interpretation, it is determined that the media content item was generated inside an enclosed location when it determines information about the respective zones and occupants therein. The zones are interpreted as enclosed locations, see further ¶30-33 for support wherein the zones are zones of the venue.
Ahuja then teaches “determining a location of the computing device when the media content item was generated” in ¶41 Extrinsic or intrinsic information regarding an occupant can be collected from a variety of sources (e.g. GPS). This is based off of ¶36 information regarding the respective zones and occupants therein can be collected. Therefore, using GPS, it can be determined from which zone (e.g. location) of the venue information is being gathered from, at the time the sensor information is gathered.
Lastly, Ahuja teaches “determining an inside temperature associated with the venue based on messages generated by a plurality of computing devices in a messaging system comprising media content items and temperature information for the venue or a similar venue type” in ¶35 A set of the sensors 104 can include cameras that collect image data inside and outside of the venue. The pattern recognition component 126 can be employed to identify occupants, collect facial expression information that can be analyzed by the comfort model component 116; the pattern recognition component 126 can facilitate determining venue conditions, e.g., temperature; and further in ¶36 the floor that can include sensors 208 (e.g., weight, temperature, moisture, etc.). The sensors read various data points including image data, facial expression, temperature etc. Under the broadest reasonable interpretation, this is interpreted as plurality of computing devices in a messaging system comprising media content items and temperature information. The system utilizes this information to determine the venue condition such as temperature and humidity level. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669